        Case: 3:18-cv-00330-wmc Document #: 72 Filed: 02/02/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN
             STATIC MEDIA LLC,
                          Plaintiff,                               Case No.: 18-CV-330
                   v.
             LEADER ACCESSORIES LLC,
                          Defendant.

            PLAINTIFF STATIC MEDIA LLC’S PROPOSED FINE AND BILL OF
                   ATTORNEYS’ FEES AND COSTS AS SANCTIONS
                 AGAINST DEFENDANT LEADER ACCESSORIES, LLC


        Pursuant to the Court’s Opinion and Order entered on January 5, 2021 [Doc. 71] (the

“Order”), Plaintiff Static Media LLC (“Static Media”) files its Proposed Fine and Bill of

Attorneys’ Fees and Costs as Sanctions Against Defendant Leader Accessories, LLC (“Leader”)

and, in support, shows the Court as follows:

                        ARGUMENT AND CITATION TO AUTHORITY

   I.        Static Media Proposes That The Court Impose A Fine Of $2,000 On Leader And
             Its Counsel.

        In the Order, the Court held that Leader’s counsel “acted in violation of this court’s

protective order and facilitated a third-party’s counsel,” which constitutes sanctionable

misconduct. (Order, p. 4.) Pursuant to the Court’s Order, Leader’s counsel produced to Static

Media certain communications between Leader’s counsel and counsel for OJCommerce related to

this case.1 These communications confirm that Leader’s counsel produced the Glazer Deposition

and the DoVale Deposition transcripts along with certain exhibits, which had been designated as

Confidential or Highly Confidential – Attorneys’ Eyes Only by Static Media under the Protective


        For the sake of brevity, the terms defined in the Court’s Order and in Static Media’s
        1

Motion for Sanctions Against Defendant Leader Accessories, LLC [Doc. 58] (the “Motion”) are
incorporated herein.
                                                  1
       Case: 3:18-cv-00330-wmc Document #: 72 Filed: 02/02/21 Page 2 of 5




Order in this case, to OJCommerce’s counsel through two separate emails on February 19, 2019.

(See Declaration of Vincent Bushnell, Esq. dated February 2, 2021 (“Bushnell Dec.”), attached as

Exhibit 1, ¶ 3, Ex. A.) Each of these emails constitute separate violations of the Protective Order.

Thus, Static Media respectfully proposes that a fine of $1,000 be imposed on Leader and its counsel

for each separate violation of the Protective Order, resulting a total fine of $2,000 in this matter.

       A “district court has inherent power ‘to fashion an appropriate sanction for conduct which

abuses the judicial process.’” Salmeron v. Enter. Recovery Sys., 57 F.3d 787, 793 (7th Cir. 2009)

(quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991)). “Sanctions meted out pursuant to

the court’s inherent power are appropriate where the offender has willfully abused the judicial

process or otherwise conducted litigation in bad faith.” Id. (citing Maynard v. Nygren, 332 F.3d

462, 470-71 (7th Cir. 2003)).

       “A district court certainly can consider the extent of the prejudice to the opposing party

when determining an appropriate sanction. But a district court’s inherent power to sanction for

violations of the judicial process is permissibly exercised not merely to remedy prejudice to a

party, but also to reprimand the offender and ‘to deter future parties from trampling upon the

integrity of the court.’” Id. at 797 (quoting Dotson, 321 F.3d at 668). Accordingly, sanctions

“must be sufficient to constitute actual punishment and must serve as a specific and general

deterrent to future violations in this case and others.” Frazier v. Layne Christensen Co., 2005 U.S.

Dist. LEXIS 2358 at *12 (W.D. Wis. Feb. 11, 2005) (J. Crocker). “The Supreme Court has stated

that ‘Rule 37 sanctions must be applied diligently both ‘to penalize those whose conduct may be

deemed to warrant such a sanction, [and] to deter those who might be tempted to such conduct in

the absence of such a deterrent.’” Encap, LLC v. Scotts Co., LLC, 2014 U.S. Dist. LEXIS 160156

at *9 (E.D. Wis. Nov. 14, 2014) (quoting Roadway Exp., Inc., 447 U.S. at 763-64).



                                                      2
         Case: 3:18-cv-00330-wmc Document #: 72 Filed: 02/02/21 Page 3 of 5




         In the instant case, a fine of $1,000 for each violation of the Protective Order by Leader’s

counsel would be sufficient to constitute actual punishment for Leader’s abuse of the judicial

process, and also would deter future parties from trampling upon the integrity of this Court.

Moreover, such a fine is well within the range of sanctions imposed in similar cases. See, e.g.,

Frazier, 2005 U.S. Dist. LEXIS 2358 at *12-13 (sanctioning plaintiffs and their attorneys $1,000

for each violation of protective order).

   II.      Static Media Proposes That The Court Award $10,586.30 In Reasonable
            Attorneys’ Fees And Costs Incurred By Static Media In Connection With Its
            Motion for Sanctions.

         Sanctions for violation of a protective order may include an award of attorneys’ fees and

costs under Rule 37(b)(C) as well as monetary fines under Rule 37(b)(2). See, e.g., Frazier, 2005

U.S. Dist. LEXIS 2358 at *3, 12 (sanctioning plaintiffs and their attorneys for each violation of

protective order because “plaintiffs’ attorneys’ sloppy handling of this matter merits its own

sanction.”); Encap, LLC, 2014 U.S. Dist. LEXIS 160156 at *10 (sanctioning plaintiff’s counsel

for violating protective order with an award of attorneys’ fees and costs and accounting); see also

Rule 37(b)(2)(A)(vii) and (C).

           In this case, Static Media has been charged hourly rates of $365/hr. by Vincent Bushnell,

$450/hr. by Harry E. Van Camp and $340/hr. by Elijah B. Van Camp. (See Bushnell Dec., ¶¶ 10,

12, 14, Ex. B.) No other timekeepers billed any time to Static Media in connection with the

Motion. (Id. at Ex. B.) These hourly rates are equivalent to or lower than the hourly rates charged

by similarly-sized law firms in comparable matters, including in the Wisconsin legal community.

(Id. at ¶¶ 10, 12, 14.) In addition, these hourly rates are equivalent to or lower than the customary

hourly rates charged by each attorney in similar cases and accurately reflect the skill required to

perform legal services in such cases. (Id. at ¶¶ 11, 13, 15.)



                                                      3
       Case: 3:18-cv-00330-wmc Document #: 72 Filed: 02/02/21 Page 4 of 5




       Harry E. Van Camp and Elijah B. Van Camp have significant civil litigation experience in

the State of Wisconsin, including in patent infringement cases. (Id. at ¶¶ 7, 8.) Accordingly, they

remain well-qualified to serve as local counsel for Static Media in this case. (Id.) Mr. Bushnell

has extensive experience in patent infringement litigation and similarly remains well-qualified to

represent Static Media in this case. (Id. at ¶ 5.) Moreover, Mr. Bushnell has represented Static

Media in other matters involving the ‘D400 Patent, charging Static Media the same hourly rate of

$365/hr. (Id. at ¶¶ 16, 17.)

       Static Media’s attorneys have billed a total of 28.2 hours resulting in $10,586.30 in

attorneys’ fees and costs in connection with the Motion and subsequent briefing, including in

responding to the objection filed by Leader with this Court. Static Media has filed all of its

invoices related to the Motion, which specify for each attorney, the date, hours expended, and the

nature of the work performed in this case. (Id. at ¶ 9, Ex. B.) As shown by Static Media’s invoices,

the hours expended by Static Media’s attorneys in this case have been both reasonable and

necessary. (See also Id., ¶ 18.)

                                         CONCLUSION

       For all of the foregoing reasons, Static Media proposes that the Court impose a fine on

Leader and its counsel in the amount of $2,000 and award Static Media its reasonable attorneys’

fees and costs incurred in connection with the Motion in the amount of $10,586.30 as sanctions

for the violations of the Protective Order by Leader’s counsel.




                                                     4
Case: 3:18-cv-00330-wmc Document #: 72 Filed: 02/02/21 Page 5 of 5




Respectfully submitted this the 2nd day of February, 2021.


                                            /s/ Harry E. Van Camp
                                            DEWITT LLP
                                            Harry E. Van Camp (#1018568)
                                            Elijah B. Van Camp (# 1100259)
                                            Two East Mifflin Street, Suite 600
                                            Madison, WI 53703-2865
                                            608-255-8891
                                            hvc@dewittllp.com
                                            evc@dewittllp.com

                                            FISHERBROYLES, LLP
                                            Vincent Bushnell
                                            (Admitted pro hac vice)
                                            945 East Paces Ferry Rd., NE
                                            Suite 2000
                                            Atlanta, GA 30326
                                            678-902-7190
                                            vincent.bushnell@fisherbroyles.com


                                            Attorneys for Plaintiff Static Media LLC




                                            5
